February 23, 2012 FREE WRITING PROSPECTUS COLLATERAL TERM SHEET COMM 2012-LC4 Deutsche Mortgage& Asset Receiving Corporation Depositor German American Capital Corporation Ladder Capital Finance LLC Guggenheim Life and Annuity Company, LLC Sponsors and Mortgage Loan Sellers Deutsche Bank Securities Sole Bookrunner and Lead Manager Ladder Capital Securities Guggenheim Securities Co-Managers The Information contained herein (the "Information") is preliminary and subject to change.The information will be superseded by similar information delivered to you as part of the offering document relating to the Commercial Mortgage Pass-Through Certificates, Series COMM 2012-LC4 (the "Offering Document").The Information supersedes any such information previously delivered.The Information should be reviewed only in conjunction with the entire Offering Document. All of the Information is subject to the same limitations and qualifications contained in the Offering Document.The Information does not contain all relevant information relating to the underlying mortgage loans or mortgaged properties. Such information is described elsewhere in the Offering Document.The Information contained herein will be more fully described elsewhere in the Offering Document.The Information should not be viewed as projections, forecasts, predictions or opinions with respect to value.Prior to making any investment decision, prospective investors are strongly urged to read the Offering Document its entirety. The privately offered securities described in the Offering Document as to which the Information relates have not been and will not be registered under the United States Securities Act of 1933, as amended. This material should be not construed as an effort to sell or the solicitation of any offer to buy any security in any jurisdiction where such offer of solicitation would be illegal. For investor in publicly offered securities as to which the Information relates: The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing entity and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to prospectus@cpdg@db.com. 1201 Broadway Saugus, MA 01906 Collateral Asset Summary Square One Mall Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 49.6% 1.93x 13.2% Mortgage Loan Information Loan Seller: GACC Loan Purpose: Refinance Sponsor: Mayflower Realty LLC Borrower: Mayflower Square One, LLC OriginalBalance: Cut-offDateBalance: % by Initial UPB: [10.1]% Interest Rate: 5.4730% Payment Date: 6th of each month First Payment Date: February 6, 2012 Maturity Date: January 6, 2022 Amortization: 360 months Additional Debt: None Call Protection: L(26), D(90), O(4) Lockbox / Cash Management: Hard / In Place Reserves(1) Initial Monthly Taxes: $0 Springing Insurance: $0 Springing Replacement: $0 Springing TI/LC: $0 Springing Financial Information Cut-off Date Balance / Sq. Ft.(2): Balloon Balance / Sq. Ft.(2): Cut-off Date LTV: 49.6% Balloon LTV: 41.5% Underwritten NOI DSCR: 1.93x Underwritten NCF DSCR: 1.84x Underwritten NOI Debt Yield: 13.2% Underwritten NCF Debt Yield: 12.5% Property Information Single Asset / Portfolio: Single Asset Property Type: Regional Mall Collateral: Fee Simple Location: Saugus, MA Year Built / Renovated: 1959 / 1994, 2001 Total Sq. Ft.: Total Collateral Sq. Ft.(3): Property Management: Simon Management Associates, LLC Underwritten NOI: Underwritten NCF: Appraised Value: Appraisal Date: November 11, 2011 Historical NOI TTM NOI: $14,209,439 (T-12 October 31, 2011) 2010 NOI: $14,172,910 (December 31, 2010) 2009 NOI: $15,021,283 (December 31, 2009) 2008 NOI: $15,215,979 (December 31, 2008) 2007 NOI: NAV 2006 NOI: NAV Historical Occupancy(4) Current Occupancy: 90.0% (December 1, 2011) 2010 Occupancy: 93.6% (December 31, 2010) 2009 Occupancy: 97.2% (December 31, 2009) 2008 Occupancy: 93.5% (December 31, 2008) 2007 Occupancy: NAV 2006 Occupancy: NAV Historical Annual Rent PSF(5) Current Rent PSF: $27.66 (October 31, 2011) 2010 Rent PSF: $xx.xx (December 31, 2010) 2009 Rent PSF: $xx.xx (December 31, 2009) 2008 Rent PSF: $xx.xx (December 31, 2008) See “Initial Reserves” and “Ongoing Reserves” herein. Based on the Total Collateral Sq. Ft. of 541,128. Excludes Sears (210,427 sq. ft.) and Macy’s (177,112 sq. ft.), which are not part of the collateral. Current Occupancy does not include non-collateral anchor space. Historical occupancy percentages include the non-collateral anchor space. Including the non-collateral anchor space, Current Occupancy would be 94.2%. Historical Rent PSF shown in the table above is based on historical operating statements and occupancy rates provided by the borrower. The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-2 1201 Broadway Saugus, MA 01906 Collateral Asset Summary Square One Mall Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 49.6% 1.93x 13.2% Anchor and Major Tenant Summary Anchor Tenants Ratings (Fitch/Moody’s/S&P)(1) Total Sq.Ft. %ofTotal Sq. Ft. Lease Expiration Total Sales (000s)(2) Sales PSF(2) Occupancy Cost (%of Sales)(2) Dick’s Clothing & Sporting Goods NR/NR/NR 12.7% 1/31/2023 15.0% Best Buy (3) BBB-/Baa2/BBB- 11.1% 2/28/2013 NAP NAP NAP T.J. Maxx & More NR/A3/A 10.7% 1/31/2014 12.3% Subtotal 34.5% 13.5% Non-Collateral Anchors Sears NR/NR/CCC+ NAP NAP NAP NAP NAP Macy’s NR/Baa3/BBB- NAP NAP NAP NAP NAP Subtotal Major In-Line Tenants Old Navy BBB-/Baa3/BB+ 3.5% 5/31/2021 11.5% Gap(4) BBB-/Baa3/BB+ 2.2% MTM 22.8% Express BB+/Ba2/BB+ 1.6% 1/31/2021 13.7% American Eagle Outfitters NR/NR/NR 1.5% 1/31/2021 27.1% New York & Company NR/NR/NR 1.4% 1/31/2016 23.7% Subtotal 10.2% 17.7% Remaining Tenants Other In-line 37.6% 18.7% Temporary 5.9% NAP NAP NAP Food Court 1.6% 23.4% Kiosk 0.2% 33.4% Subtotal 45.3% Total Occupied Collateral 90.0% Vacant 10.0% Total/(5) 100.0% Certain ratings may be those of the parent company whether or not the parent company guarantees the lease. Total Sales (000s), Sales PSF and Occupancy Cost provided by the borrower as of December 31, 2011 and only include tenants reporting sales. Blast Fitness subleases 21,668 sq. ft. of the Best Buy space. Gap’s current lease expired at the end of January 2012. A one-year lease extension is out for signature. Gap is open and currently paying rent. Does not include non-collateral anchor tenants. The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-3 1201 Broadway Saugus, MA 01906 Collateral Asset Summary Square One Mall Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 49.6% 1.93x 13.2% Lease Rollover Schedule(1) Year # of Leases Expiring Total Expiring Sq. Ft. %ofTotalSq. Ft. Expiring Cumulative Sq. Ft. Expiring Cumulative%of Sq. Ft. Expiring AnnualU/W Base Rent Per Sq. Ft.(3) %U/W BaseRent Rolling(3) Cumulative% of U/W Base Rent Temp Tenants(2) 13 5.9% 5.9% 0.0% 0.0% MTM 5 5.8% 11.7% 6.6% 6.6% 10 1.6% 13.3% 5.8% 12.4% 13 16.6% 29.9% 11.7% 24.1% 19 16.4% 46.3% 20.2% 44.3% 11 6.5% 52.8% 11.4% 55.7% 10 4.5% 57.4% 8.2% 63.9% 6 5.6% 62.9% 7.5% 71.4% 7 2.4% 65.3% 4.0% 75.4% 1 0.4% 65.7% 0.7% 76.1% 3 0.8% 66.5% 1.2% 77.3% 11 10.4% 76.9% 11.4% 88.7% 1 0.4% 77.3% 0.6% 89.2% Thereafter 1 12.74% 90.0% 10.8% 100.0% Vacant NAP 10.0% 100.0% NAP NAP Total / Wtd. Avg. 100.0% 100.0% Excludes non-collateral anchor tenants, Sears and Macy’s. Temp Tenants represent tenants with leases of less than a year. Total / Wtd. Avg. Annual U/W Base Rent Per Sq. Ft. and % U/W Base Rent Rolling excludes Temp Tenant space. The Loan. The Square One Mall loan (the “Square One Mall Loan”) is a fixed rate loan secured by the borrower’s fee simple interest in the 541,128 square foot regional mall located at 1201 Broadway in Saugus, Massachusetts (the “Square One Mall Property”) with an original principal balance of $100.0 million. The Square One Mall Loan has a 10-year term and amortizes on a 30-year schedule. The Square One Mall Loan accrues interest at a fixed rate equal to 5.4730% and has a cut-off date balance of approximately $99.8 million. Proceeds were used to retire existing debt of approximately $83.3 million, resulting in a cash-out of $15.6 million. Based on the appraised value of $201.0 million as of November 11, 2011, the cut-off date LTV is 49.6% and the remaining implied equity is $101.0 million. The most recent prior financing of the Square One Mall Property was included in the LBUBS 2002-C2 transaction. Sources and Uses Sources Proceeds % of Total Uses Proceeds % of Total Loan Amount 100.0% Loan Payoff 83.3% Closing Costs 1.1% Cash Out 15.6% Total Sources 100.0% Total Uses 100.0% The Borrower / Sponsor.The borrower, Mayflower Square One, LLC, is a single purpose Delaware limited liability company structured to be bankruptcy-remote, with two independent directors in its organizational structure.The sponsor of the borrower and the nonrecourse carve-out guarantor is Mayflower Realty LLC, solely with respect to its assets that secure its Series B shares. Mayflower Realty LLC is a joint venture between Simon Property Group, L.P., The Canada Pension Plan Investment Board and Teachers Insurance and Annuity Association of America. Simon Property Group, L.P. (“SPG”), rated A-/Baa1/A- by Fitch/Moody’s/S&P, is an S&P 500 company, and one of the largest real estate companies in the United States, owning or having an interest in 391 retail properties comprising 261 million square feet of gross leasable area in North America, Europe and Asia. On October 5, 2011, the company entered into a new, unsecured revolving credit facility that increased the company’s borrowing capacity by $4.0 billion and matures in 2015, and in November 2011, SPG issued $1.2 billion of investment grade debt, rated A- with a “stable” outlook by both Fitch and S&P. The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-4 1201 Broadway Saugus, MA 01906 Collateral Asset Summary Square One Mall Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 49.6% 1.93x 13.2% Canadian Pension Plan (“CPP”) Fund is a contributory, earnings-related insurance program, forming one of the two major components of Canada’s public retirement income system. As of September 30, 2011, the Net Asset Value (CAN) was $152.3 billion, with approximately $13.9 billion invested in real estate. Teachers Insurance and Annuity Association of America (“TIAA”) is a Fortune 100 financial services organization that is the leading retirement provider for people who work in the academic, research, medical and cultural fields. TIAA made its first real estate investments in 1947 and today is one of the largest commercial real estate owners in the nation. TIAA has more than 400 real estate investments in the United States and Europe with an equity investment of approximately $15 billion. More than half of TIAA’s real estate holdings belong to the TIAA Real Estate Account, which was created in 1995 to allow retirement savers to invest directly in a broadly diversified portfolio of income-producing real estate properties. TIAA serves 3.7 million active and retired employees participating at more than 15,000 institutions and has $440.7 billion in combined assets under management as of September 30, 2011. The Property. The Square One Mall Property is a two-story, enclosed super-regional shopping center totaling 928,667 square feet, of which 541,128 square feet is collateral for the Square One Mall Loan.Located in Saugus, Massachusetts, the Square One Mall Property was originally constructed in 1959, renovated in 1994 and expanded in 2001. The sponsor purchased the Square One Mall Property in 1998 for an undisclosed price. As of year-end 2011, reporting in-line tenants had trailing-12 month sales of $307 PSF and an occupancy cost of 17.6%. As of December 1, 2011, the Square One Mall Property is 90.0% occupied not including non-collateral anchor tenants and 94.2% occupied including non-collateral anchor tenants. Occupancy at the Square One Mall Property has averaged 94.6% (including non-collateral anchors) since 2008. The Square One Mall Property is anchored by Sears, Macy’s, Dick’s Clothing & Sporting Goods, Best Buy and T.J. Maxx & More. Sears (210,427 sq. ft.) and Macy’s (177,112 sq. ft.) own their stores and are not collateral for the Square One Mall Loan. Dick’s Clothing & Sporting Goods and T.J. Maxx & More are the only anchors that report sales; Dick’s Clothing & Sporting Goods reported year-end 2011 sales of $150 PSF and an occupancy cost of 15.0%, while T.J. Maxx & More reported sales of $204 PSF and an occupancy cost of 12.3%. In addition, the Square One Mall Property is occupied by a diverse roster of national tenants including Old Navy, The Gap/Gap Kids, H&M, Express, American Eagle Outfitters, Victoria’s Secret, Hollister Co. and Aeropostale. Historical Sales PSF(1)(2) Dick’s Clothing & Sporting Goods T.J. Maxx & More In-Line Tenants Historical Sales PSF are based on historical operating statements provided by the borrower. Approximately 92% of in-line tenants report sales. Environmental Matters. The Phase I environmental report dated November 17, 2011 recommended the continued implementation of an Asbestos Operations and Maintenance Plan at the Square One Mall Property, which is already in place. The Market.The Square One Mall Property is located on the west side of Route 1 in the southwestern portion of Saugus, Massachusetts, about 10 miles north of downtown Boston. U.S. Route 1 is a multi-lane state highway that links the local area with the center of Boston and most of the North Shore communities. According to the appraisal, within a three-mile radius of the Square One Mall Property, the 2010 population was 122,726, increasing to 416,419 people at five miles, and over one million people within 10 miles. The average household income was $78,025 within three miles of the site. The Square One Mall Property is part of the Route 128 North Submarket, which accounts for 30.9 million square feet of total retail space. Per the CoStar Q4 2011 report, the Route 128 North retail market has a vacancy rate of 4.3% and the quoted net rate is $18.72 PSF. Malls located in the Route 128 North Submarket total5.7 million square feet of space, representing approximately 19% of total mall space in the Boston retail market. The Square One Mall Property competes directly with four other mall properties located within 14 miles. The four mall properties are considered super regional malls, with an average size of 1.1 million square feet and average occupancy of 94.5%. Northshore Mall and Burlington Mall are also owned by Simon Property Group. The competitive set is detailed in the following chart: The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-5 1201 Broadway Saugus, MA 01906 Collateral Asset Summary Square One Mall Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 49.6% 1.93x 13.2% Competitive Set(1) Square One Mall Property(2) Northshore Mall Burlington Mall CambridgeSide Galleria Liberty Tree Mall Distance from Subject NAP 10 miles North 14 miles West 9 miles South 11 miles North Property Type Regional Mall Regional Mall Regional Mall Regional Mall Regional Mall Year Built / Renovated 1959 / 1994 1958 / 1993 1968 / 1996 1991 / NAP 1972 / 1996 Total Occupancy 94.2% 94.0% 97.0% 96.0% 91.0% Size (Sq. Ft.) Anchors / Major Tenants Sears Macy’s Dick’s Clothing & Sporting Goods Best Buy T.J. Maxx & More Macy's JCPenney Macy's Men & Furniture Nordstrom Sears Macy's Lord & Taylor Sears Crate & Barrel Nordstrom Best Buy H&M Macy's Macy's Home Sears Best Buy Kohl's Marshalls Nordstrom Rack Target Stop & Shop Source: Appraisal Includes non-collateral anchor tenants Sears and Macy’s. Cash Flow Analysis. Cash Flow Analysis T-12 10/31/2011 U/W U/W PSF Base Rent(1) Value of Vacant Space 0 0 0 Gross Potential Rent Total Recoveries Total Other Income Less: Vacancy(2) Effective Gross Income Total Operating Expenses Net Operating Income TI/LC 0 0 0 Capital Expenditures 0 0 0 Net Cash Flow U/W Base Rent includes $149,024 in contractual step rent through November 2012. Underwritten vacancy of 7.6% of gross income. Property Management.The Square One Mall Property is managed by Simon Management Associates, LLC, a borrower affiliate. Lockbox / Cash Management.The Square One Mall Loan is structured with a hard lockbox and in place cash management. Additionally, all excess cash will be swept into a lender controlled account upon (i) an event of default, (ii) a bankruptcy action by the manager, or (iii) if the debt service coverage ratio for the trailing four calendar quarters is less than 1.10x for two consecutive quarters, as calculated on the last day of the calendar quarter. Initial Reserves.None. Ongoing Reserves.The Square One Loan provides for springing reserves as follows: if (i) the DSCR falls below 1.30x for two consecutive calendar quarters, (ii) there is an event of default, or (iii) there is a bankruptcy action by the manager, then the borrower will be required to make monthly deposits of (i) 1/12 of the annual tax premium into a tax reserve account, (ii) 1/12 of the annual insurance premium into an insurance reserve account; however monthly insurance deposits will not be required so long as (a) an acceptable blanket policy is in place and (b) the insurance premiums for the subsequent 12 months have been paid, (iii) $9,019 into a capital expenditure account, subject to a cap of $216,452 and (iv) $44,167 into a TI/LC reserve account, subject to a cap of $1,060,000. Current Mezzanine or Subordinate Indebtedness.None. Future Mezzanine or Subordinate Indebtedness Permitted.None. The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-6 One Union Square South New York, NY 10003 Collateral Asset Summary Union Square Retail Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 24.2% 4.34x 21.5% Mortgage Loan Information Loan Seller: LCF Loan Purpose: Refinance Sponsor: The Related Companies, L.P. (“Related”); OTR, an Ohio general partnership acting as the duly designated nominee of the Board of the State Teachers Retirement System of Ohio (“STRSO”) Borrower: Union Square Retail Lessee, LLC OriginalBalance: Cut-offDateBalance: % by Initial UPB: 7.6% Interest Rate: 4.8800% Payment Date: 6th of each month First Payment Date: October 6, 2011 Maturity Date: September 6, 2021 Amortization: Interest Only Additional Debt: None Call Protection: L(30), D(86), O(4) Lockbox / Cash Management(1): None Reserves Initial Monthly None NAP NAP Financial Information Cut-off Date Balance / Sq. Ft.: Balloon Balance / Sq. Ft.: Cut-off Date LTV: 24.2% Balloon LTV: 24.2% Underwritten NOI DSCR: 4.34x Underwritten NCF DSCR: 4.12x Underwritten NOI Debt Yield: 21.5% Underwritten NCF Debt Yield: 20.4% Property Information Single Asset / Portfolio: Single Asset Property Type: Anchored Retail Collateral: Leasehold Location: New York, NY Year Built / Renovated: 1999 / NAP Total Sq. Ft.: Property Management: Related Management Company, L.P. Underwritten NOI: Underwritten NCF: Appraised Value: Appraisal Date: January 4, 2012 Historical NOI 2011 NOI: $18,885,516 (YTD November 30, 2011 Ann.) 2010 NOI: $9,205,430 (December 31, 2010) 2009 NOI: $3,334,520 (December 31, 2009) 2008 NOI: $6,285,738 (December 31, 2008) Historical Occupancy Current Occupancy: 100.0% (November 30, 2011) 2010 Occupancy: 88.2% (December 31, 2010) 2009 Occupancy: 73.1% (December 31, 2009) 2008 Occupancy: 100.0% (December 31, 2008) See “Lockbox / Cash Management” herein. Tenant Summary Tenant Ratings (Fitch/Moody’s/S&P)(1) NetRentable Area (Sq. Ft.) % of Net Rentable Area U/W Base Rent PSF %ofTotal U/W BaseRent Lease Expiration Regal Cinemas B+/B3/B+ 50.3% 23.2% 4/30/2023 Best Buy(2) BBB-/Baa2/BBB- 19.5% 15.8% 1/31/2025 Nordstrom Rack(2) A-/Baa1/A- 13.6% 18.5% 5/31/2020 Duane Reade(2) NR/A2/A 5.9% 15.4% 9/30/2030 Citibank, N.A. (2) A/A3/A- 4.1% 22.6% 3/31/2020 Total Major Tenants 93.4% 95.5% Remaining Tenants 6.6% 4.5% Total Occupied Collateral 100.0% 100.0% Vacant 0 0.0% Total 100.0% Certain ratings are those of the parent company whether or not the parent company guarantees the lease Tenant listed is a sub-subtenant. See “The Property” herein. No securities are being offered by these summary materials. If the securities described herein or other securities are ultimately offered, they will only be offered pursuant to a definitive Offering Circular, and prospective investors who consider purchasing any such securities should make their investment decisions based only upon the information provided therein and consultation with their own advisors.Information contained in this material is current as of the date appearing on this material only. All information in this Term Sheet, whether regarding the securities or the mortgage assets backing the securities discussed herein, will be superseded by the information contained in the final Offering Circular for any securities actually sold. B-10 One Union Square South New York, NY 10003 Collateral Asset Summary Union Square Retail Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 24.2% 4.34x 21.5% Lease Rollover Schedule Year # of Leases Expiring Total Expiring Sq. Ft. %ofTotalSq. Ft. Expiring Cumulative Sq. Ft. Expiring Cumulative%of Sq. Ft. Expiring AnnualU/W Base Rent Per Sq. Ft. %U/W BaseRent Rolling Cumulative% of U/W Base Rent MTM 0 0 0.0% 0 0.0% 0.0% 0.0% 0 0 0.0% 0 0.0% 0.0% 0.0% 0 0 0.0% 0 0.0% 0.0% 0.0% 0 0 0.0% 0 0.0% 0.0% 0.0% 0 0 0.0% 0 0.0% 0.0% 0.0% 0 0 0.0% 0 0.0% 0.0% 0.0% 1 3.8% 3.8% 2.0% 2.0% 0 0 0.0% 3.8% 0.0% 2.0% 0 0 0.0% 3.8% 0.0% 2.0% 3 20.5% 24.3% 43.6% 45.6% 0 0 0.0% 24.3% 0.0% 45.6% 0 0 0.0% 24.3% 0.0% 45.6% Thereafter 3 75.7% 100.0% 54.4% 100.0% Vacant NAP 0 0.0% 100.0% NAP NAP Total / Wtd. Avg. 7 100.0% 100.0% The Loan.The Union Square Retail loan (the “Union Square Retail Loan”) is a fixed rate loan secured by the borrower’s leasehold interest in the 236,215 square foot Class A, anchored retail located at One Union Square South in New York, New York (the “ Union Square Retail Property”) with an original principal balance of $75.0 million. The Union Square Retail Loan has a 10-year term and is interest-only throughout the term. The Union Square Retail Loan accrues interest at a fixed rate equal to 4.8800% and has a Cut-off Date balance of $75.0 million. Loan proceeds were used to pay off a prior mezzanine loan secured by the borrower’s equity interest in the Union Square Retail Property for approximately $32.8 million, giving the borrower a cash-out of $39.4 million. Based on the appraised value of $310.0 million as of January 4, 2012 the Cut-off Date LTV is 24.2% and the remaining implied equity is $235.0 million.The most recent prior financing of the Union Square Retail Property was not included in a securitization. Sources and Uses Sources $ % Uses $ % Loan Amount 100% Loan Payoff 43.7% Borrower Recapitalization 52.5% Closing Costs 3.8% Total Sources 100.0% Total Uses 100.0% The Borrower / Sponsors.The borrower, Union Square Retail Lessee, LLC is a single purpose Delaware limited liability company structured to be bankruptcy-remote, with two independent directors in its organizational structure.The sponsors of the borrower are The Related Companies, L.P. and OTR, an Ohio general partnership acting as the duly designated nominee of the Board of the State Teachers Retirement System of Ohio (“STRSO”) and the nonrecourse carve-out guarantor is The Related Companies, L.P. (“Related”).Related owns and operates a premier portfolio of high quality assets with an estimated value over $12 billion, consisting of a diversified mix of real estate properties. Related’s operating portfolio includes 19 luxury rental buildings with approximately 4,700 units, 18 retail assets totaling more than 3.5 million square feet, and approximately 13,000 affordable housing apartments located throughout the United States. Their operating assets also include over 5 million square feet of office and trade show space.Related developed a majority of their operating properties and maintains management responsibilities for a majority of the assets. No securities are being offered by these summary materials. If the securities described herein or other securities are ultimately offered, they will only be offered pursuant to a definitive Offering Circular, and prospective investors who consider purchasing any such securities should make their investment decisions based only upon the information provided therein and consultation with their own advisors.Information contained in this material is current as of the date appearing on this material only. All information in this Term Sheet, whether regarding the securities or the mortgage assets backing the securities discussed herein, will be superseded by the information contained in the final Offering Circular for any securities actually sold. B-11 One Union Square South New York, NY 10003 Collateral Asset Summary Union Square Retail Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 24.2% 4.34x 21.5% The Property. The Union Square Retail Property comprises a multi-level retail building totaling 236,215 square feet of net rentable area within four above grade levels and one below grade level, within the luxury mixed-use development located at One Union Square South. The entire One Union Square South mixed-use development is a 22-story building on a 48,223 square foot parcel of land, with a four-story retail component and an 18-story luxury residential component above. The retail component, which serves as the collateral for the Union Square Retail Loan, contains a total gross building area of 431,677 square feet on a 48,223 square foot parcel of land. The entire mixed-use development contains 240 residential rental apartment units (208,961 square feet), and 236,215 square feet of retail space. The Union Square Retail Property is leased by the Borrower pursuant to three subleases to (i) Regal Cinemas, (ii) Union Square Development Associates, LLC (“USDA”), a wholly-owned subsidiary of the Borrower and (iii) Union Square Development Associates II, LLC (“USDA II”), a wholly-owned subsidiary of the Borrower (the subleases to USDA and USDA II are, collectively, the “Affiliate Subleases”). USDA sub-subleases its tenant space to Best Buy. USDA II sub-subleases its tenant space to Nordstrom Rack, Duane Reade, Citibank N.A., Park South Imaging and Union Square Wines. The Union Square Retail Property is anchored by Regal Cinemas, Best Buy and Nordstrom Rack, which occupy 83.4% of the Union Square Retail Property. The site is ground leased through December 31, 2095 with no renewal options. The Union Square Retail Property was constructed in 1999 and is a retail “air rights” development parcel established pursuant to a reciprocal easement and operating agreement with the owner of the luxury residential apartment tower above the Union Square Retail Property. The residential tower is separately owned and managed by Related. The ground floor of the Union Square Retail Property is comprised of an entrance for each of the seven tenants along with a lobby for the residential component of the building. The Union Square Retail Property, which was originally owned 100% by STRSO, was developed in 1996 and leased by STRSO to its initial subtenants, Circuit City, Virgin Megastore, and United Artists Theaters. In March 2008, STRSO sold a 49% interest in the ownership of the Union Square Retail Property to Related Union Square Retail Associates, LLC, an affiliate of Related (“Related Owner”). USDA acquired the Circuit City sublease out of the Circuit City bankruptcy and USDA II acquired the Virgin Megastore sublease in connection with an acquisition of Virgin Megastore. Environmental Matters. The Phase I environmental report dated February 1, 2012 recommended no further action at the property. Major Tenants. Regal Cinemas (118,779 sq. ft., 50.3% of NRA, 23.2% of U/W Base Rent) Regal Cinemas, Inc. (successor-in-interest to United Artists Theatre Circuit, Inc.) is the tenant under the Regal Cinemas lease.Regal Cinemas, Inc. is a wholly-owned subsidiary of Regal Entertainment Group (S&P/Moody’s/Fitch rated B+/B3/B+).Regal Entertainment Group (NYSE: RGC), through its subsidiaries, operates a theatre circuit in the United States. It develops, acquires, and operates multi-screen theatres primarily in mid-sized metropolitan markets and suburban growth areas of larger metropolitan markets under Regal Cinemas, United Artists, and Edwards brand names. As of December 31, 2010, Regal Entertainment Group operated 6,698 screens in 539 theatres in 37 states and the District of Columbia. The company was founded in 2002 and is based in Knoxville, Tennessee.The location reportedly represents the second-highest gross theater in the tenant’s chain.Regal has been at the location since its original development. Best Buy (46,088 sq. ft., 19.5% of NRA, 15.8% of U/W Base Rent) Best Buy Co., Inc. (NYSE: BBY) (S&P/Moody’s/Fitch rated BBB-/Baa2/BBB-) operates as a retailer of consumer electronics, home office products, entertainment software, appliances, and related services. In addition, the company offers service contracts, warranties, repair, delivery, and computer-related services, as well as installation services for home theaters, and mobile audio and appliances. It operates its retail stores and call centers, as well as online retail operations under various brand names, such as Best Buy, The Carphone Warehouse, Five Star, Future Shop, Geek Squad, Magnolia Audio Video, Napster, Pacific Sales, The Phone House, and Speakeasy. Best Buy was formerly known as Sound of Music, Inc. and changed its name to Best Buy Co., Inc. in 1983.Best Buy Co., Inc. was founded in 1966 and is headquartered in Richfield, Minnesota.Best Buy began operations at the Union Square Retail Property in 2009, and replaced Circuit City, which vacated in 2009 upon the liquidation of the company. Nordstrom Rack (32,136 sq. ft., 13.6% of NRA, 18.5% of U/W Base Rent) Nordstrom, Inc. (NYSE: JWN) (S&P/Moody’s/Fitch rated A-/Baa1/A-) is a fashion specialty retailer, offering apparel, shoes, cosmetics, and accessories for women, men, and children in the United States. The company offers a selection of brand name and private label merchandise. It sells its products through various channels, including Nordstrom full-line stores, Nordstrom Rack off-price stores, Last Chance clearance stores, and Jeffrey boutiques; and through catalog and the Internet. Nordstrom, Inc. also provides a private label card, two Nordstrom VISA credit cards, and a debit card for Nordstrom purchases. Its credit and debit cards feature a shopping-based loyalty program. The company also designs and contracts to manufacture private label merchandise sold in its retail stores. As of March 19, 2010, it had 187 retail stores located in 28 states.The company was founded in 1901 and is based in Seattle, Washington. No securities are being offered by these summary materials. If the securities described herein or other securities are ultimately offered, they will only be offered pursuant to a definitive Offering Circular, and prospective investors who consider purchasing any such securities should make their investment decisions based only upon the information provided therein and consultation with their own advisors.Information contained in this material is current as of the date appearing on this material only. All information in this Term Sheet, whether regarding the securities or the mortgage assets backing the securities discussed herein, will be superseded by the information contained in the final Offering Circular for any securities actually sold. B-12 One Union Square South New York, NY 10003 Collateral Asset Summary Union Square Retail Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 24.2% 4.34x 21.5% Nordstrom Rack opened at the property in 2009, replacing a portion of the space vacated by the Virgin Megastore previously at the Union Square Retail Property. The Market. The Union Square Retail Property is located along the south side of Union Square Park in Union Square, a destination location in downtown Manhattan.Union Square is located at one of New York City’s largest transportation hubs, with seven subway lines stopping at the location.The Union Square subway station boasts 35.5 million people passing through every year, and the area is one of the most convenient destinations in Manhattan attracting residents, tourists, and businesses alike.The Union Square area further benefits from its proximity to NYU, creating a strong, stable demand for the property’s retail tenancy. Competitive Set(1) Name 10 Union Square East 156 Fifth Avenue 541 Broadway 110 Fifth Avenue 530 Fifth Avenue 38 E. 14th Street Distance from Subject 0.1 miles 0.5 miles 1.0 miles 0.3 miles 1.7 miles 0.1 miles Property Type Retail Retail Retail Retail Retail Retail Total Occupancy 100% 100% 100% 100% 100% 100% Size (Sq. Ft.) 4,556 SF 9,000 SF 4,800 SF 12,300 SF 11,100 SF 4,000 SF Tenant Panera Bread Nike Lacoste Joe Fresh Chase Bank Bank of America Source: Appraisal Cash Flow Analysis. Cash Flow Analysis YTD 11/30/2011 (Annualized) U/W U/W PSF Base Rent(1) Value of Vacant Space 0 0 0 0 Gross Potential Rent Total Recoveries Total Other Income 0 Less: Vacancy(2) 0 0 0 Effective Gross Income Total Operating Expenses Net Operating Income TI/LC 0 0 0 Capital Expenditures 0 0 0 Net Cash Flow U/W Base Rent includes $65,845 in contractual step rent through August 2012 and $988,662 in straight-line rent over the term of the loan for investment grade tenants. U/W vacancy of 5.0% of gross income. Property Management.The Union Square Retail Property is managed by Related Management Company, L.P., an affiliate of the sponsor. Lockbox / Cash Management.The Union Square Retail Loan is structured with no initial lockbox or cash management at the tenant level.Any sums that are distributable by the Borrower to the Related Owner are paid into an account controlled by STRSO (the “STRSO Account”) and then transferred to an account controlled by the lender and, provided no Event of Default exists under the Union Square Retail Loan, are transferred to Related Owner.Following the occurrence of an Event of Default, all such sums are transferred to an account of the lender, to be applied as determined by the lender. In the event that STRSO no longer controls the STRSO Account or in the event that STRSO no longer controls the Borrower, the Borrower is required to establish a lockbox account controlled by the lender (the “Springing Lockbox”).Borrower shall cause all subtenants to deposit their rent payable to the Borrower into the Springing Lockbox and shall require all subtenants to deposit any sub-subrent payable to the subtenants (which is not already payable to the Borrower) into the Springing Lockbox.All sums deposited into the Springing Lockbox shall be applied by Lender to the payment of ground rent, debt service payments and operating expenses, with any excess sums distributed to the Borrower provided no Event of Default exists. No securities are being offered by these summary materials. If the securities described herein or other securities are ultimately offered, they will only be offered pursuant to a definitive Offering Circular, and prospective investors who consider purchasing any such securities should make their investment decisions based only upon the information provided therein and consultation with their own advisors.Information contained in this material is current as of the date appearing on this material only. All information in this Term Sheet, whether regarding the securities or the mortgage assets backing the securities discussed herein, will be superseded by the information contained in the final Offering Circular for any securities actually sold. B-13 One Union Square South New York, NY 10003 Collateral Asset Summary Union Square Retail Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 24.2% 4.34x 21.5% Initial Reserves.None. Ongoing Reserves.None. Current Mezzanine or Subordinate Indebtedness.None. Future Mezzanine or Subordinate Indebtedness Permitted.None. Ground Lease.The Union Square Retail Property is subject to a ground lease through December 31, 2095 (the “Ground Lease”). The Ground Lease was executed on December 13, 1996 between First Sterling Corporation and West Realty Co., LLC as landlord and STRSO, as tenant. STRSO assigned its leasehold interest to Union Square Retail Trust, the borrower, on February 29, 2008 (the borrower converted from a trust to a limited liability company and changed its name prior to the closing of the Union Square Retail Loan). The Ground Lease carried an initial base rent of $2,500,000 per annum. The Ground Lease includes rent steps every five years of 12%, with rent revaluations every 25 years. The current base rent under the Ground lease is $3,136,000. The next base rent step occurs on July 1, 2013, to a rate of $3,512,320 per annum. There is currently ongoing litigation pertaining to the ground lease, which litigation was filed in 2010 by the ground landlords thereunder against the Borrower, Related, STRSO, USDA and USDA II. The litigation alleges improprieties in the Affiliate Subleases and in certain of the sub-subleases, including allegations of violations of use restrictions by certain sub-subtenants. The litigation makes claims for increase in the ground rent payable by the Borrower (and reimbursement for additional historical ground rent payments). See “Risk Factors – Risks Related to the Mortgage Loans - Mortgage Loans Secured by Leasehold Interests May Expose Investors to Greater Risks of Default and Loss” for additional information. No securities are being offered by these summary materials. If the securities described herein or other securities are ultimately offered, they will only be offered pursuant to a definitive Offering Circular, and prospective investors who consider purchasing any such securities should make their investment decisions based only upon the information provided therein and consultation with their own advisors.Information contained in this material is current as of the date appearing on this material only. All information in this Term Sheet, whether regarding the securities or the mortgage assets backing the securities discussed herein, will be superseded by the information contained in the final Offering Circular for any securities actually sold. B-14 Collateral Asset Summary Puerto Rico Retail Portfolio Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 67.6% 1.69x 12.0% Mortgage Loan Information Loan Seller: LCF Loan Purpose: Acquisition Sponsor: Community Reinvestment Partners II LP Borrowers: CRP II – Juncos, LLC; CRP II – Los Prados, LLC; CRP II – Manati, LLC; CRP II – University, LLC OriginalBalance: Cut-offDateBalance: % by Initial UPB: 5.8% Interest Rate: 5.8500% Payment Date: 6th of each month First Payment Date: April 6, 2012 Maturity Date: March 6, 2022 Amortization: 360 months Additional Debt(1): Mezzanine Call Protection(2): L(24), D(93), O(3) Lockbox / Cash Management: Hard / In Place Reserves(3) Initial Monthly Taxes: Insurance: $0 Springing Replacement: $0 TI/LC: $0 Tank Permit Reserve: $0 Required Repairs: NAP Financial Information Mortgage Loan Total Debt(4) Cut-off Date Balance / Sq. Ft.: Balloon Balance / Sq. Ft.: Cut-off Date LTV: 67.6% 85.2% Balloon LTV: 57.1% 74.7% Underwritten NOI DSCR: 1.69x 1.20x Underwritten NCF DSCR: 1.59x 1.13x Underwritten NOI Debt Yield: 12.0% 9.5% Underwritten NCF Debt Yield: 11.3% 9.0% Property Information Single Asset / Portfolio: Portfolio Property Type: Anchored Retail Collateral: Fee Simple Location: Various, Puerto Rico Year Built / Renovated: 1999-2008 / NAP Total Sq. Ft.: Property Management: The Sembler Company of Puerto Rico, Inc. Underwritten NOI: Underwritten NCF: Appraised Value: Appraisal Dates: November 21-22, 2011 Historical NOI(5) TTM NOI: $6,478,922 (T-12 October 31, 2011) 2010 NOI: $6,148,240 (December 31, 2010) 2009 NOI: $6,489,963 (December 31, 2009) 2008 NOI: $6,751,118 (December 31, 2008) Historical Occupancy Current Occupancy: 88.5% (January 5, 2012) 2011 Occupancy: 87.2% (October 31, 2011) 2010 Occupancy: 87.4% (December 31, 2010) 2009 Occupancy: 90.3% (December 31, 2009) See “Current Mezzanine or Subordinate Indebtedness” herein. See “Partial Release” herein. See “Initial Reserves” and “Ongoing Reserves” herein. Total Debt includes the mezzanine loan described under “Current Mezzanine or Subordinate Indebtedness” herein. The mezzanine loan currently has an interest rate of 11.0%. The Walgreens building at the Plaza Los Prados property was recently constructed and opened and commenced paying rent in May 2011.Walgreens pays underwritten total rent of $680,366.The rental income from Walgreens is not included in the 2008, 2009, 2010 or TTM NOI.Including the rental income from Walgreens, the 2008, 2009, 2010 and TTM NOI are $7,431,484, $7,170,329, $6,828,606, and $7,159,288, respectively. Property Name Location Sq. Ft. Year Built / Renovated Allocated Loan Amount Appraised Value Occupancy Juncos Plaza Juncos, PR 1999 / NAP 76.3% Plaza Los Prados Caguas, PR 2008 / NAP 94.5% Manati Centro Plaza Manati, PR 2001 / NAP 95.3% University Plaza Mayaguez, PR 1999 / NAP 100.0% Total / Wtd. Average: 88.5% The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-17 Collateral Asset Summary Puerto Rico Retail Portfolio Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 67.6% 1.69x 12.0% Tenant Summary Tenant Ratings (Fitch/Moody’s/S&P)(1) NetRentable Area (Sq. Ft.) % of Net Rentable Area U/W Base Rent PSF %ofTotal U/W BaseRent Lease Expiration Capri(2) NR/NR/NR 16.4% 13.2% Various PITUSA (Todo a Peso) NR/NR/NR 6.3% 3.6% 12/31/2019 Selectos NR/NR/NR 5.8% 3.4% 3/31/2027 Supermercado Amigo AA/Aa2/AA 5.4% 2.8% 11/30/2018 Marshall’s NR/A3/A 5.3% 5.3% 1/31/2017 Gatsby(3) NR/NR/NR 5.0% 5.7% Various Total Major Tenants 44.2% 33.9% Remaining Tenants 44.3% 66.1% Total Occupied Collateral 88.5% 100.0% Vacant 11.5% Total 100.0% Certain ratings are those of the parent company whether or not the parent company guarantees the lease The Capri leases expire January 2015 (25,789 sq. ft.), October 2016 (30,000 sq. ft.) and July 2027 (35,114 sq. ft.) The Gatsby lease at Manati Centro Plaza includes a termination option at either April 2013 or April 2014 with 180 days advance notice. Gatsby leases expire February 2015 (13,248 sq. ft.) and March 2017 (14,512 sq. ft.). Lease Rollover Schedule Year # of Leases Expiring Total Expiring Sq. Ft. %ofTotalSq. Ft. Expiring Cumulative Sq. Ft. Expiring Cumulative%of Sq. Ft. Expiring AnnualU/W Base Rent Per Sq. Ft. %U/W BaseRent Rolling Cumulative% of U/W Base Rent MTM 2 0.4% 0.4% 0.7% 0.7% 21 7.5% 7.9% 12.4% 13.1% 8 3.8% 11.7% 5.3% 18.4% 14 8.7% 20.5% 9.0% 27.5% 14 12.1% 32.5% 13.8% 41.3% 13 9.2% 41.8% 10.5% 51.8% 10 11.5% 53.2% 14.0% 65.8% 4 9.9% 63.1% 6.1% 71.9% 1 6.3% 69.4% 3.6% 75.6% 0 0 0.0% 69.4% 0.0% 75.6% 4 2.8% 72.2% 5.0% 80.5% 0 0 0.0% 72.2% 0.0% 80.5% Thereafter 5 16.2% 88.5% 19.5% 100.0% Vacant NAP 11.5% 100.0% NAP NAP Total / Wtd. Avg. 96 100.0% 100.0% The Loan.The Puerto Rico Retail Portfolio loan (the “Puerto Rico Retail Portfolio Loan”) is a fixed rate loan secured by the borrower’s fee simple interest in the 554,490 sq. ft. anchored retail Puerto Rico Retail Portfolio properties located in Puerto Rico (the “Puerto Rico Retail Portfolio Properties”) with an original principal balance of $57.75 million. The Puerto Rico Retail Portfolio Loan has a 10-year term and amortizes on a 30-year schedule. The Puerto Rico Retail Portfolio Loan accrues interest at a fixed rate equal to 5.8500% and has a Cut-off Date balance of $57.75 million. The Puerto Rico Retail Portfolio Loan proceeds along with mezzanine debt of $15.00 million and $10.59 million of equity from the borrower were used to acquire the property for a total cost of approximately $83.34 million. Based on the appraised value of $85.40 million as of November 21 and 22, 2011, the Cut-off Date LTV of the Puerto Rico Portfolio Loan is 67.6%. The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-18 Collateral Asset Summary Puerto Rico Retail Portfolio Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 67.6% 1.69x 12.0% Sources and Uses Sources $ % Uses $ % Loan Amount 69.3% Purchase Price 96.0% Mezzanine Loan 18.0% Escrow at Closing 0.4% Borrower Equity 12.7% Closing Costs 3.6% Total Sources 100.0% Total Uses 100.0% The Borrower / Sponsor.The borrowers, CRP II – Juncos, LLC, CRP II – Los Prados, LLC, CRP II – University, LLC, and CRP II Manati, LLC, are single purpose Delaware limited liability companies structured to be bankruptcy-remote, with two independent directors in theirorganizational structure.The sponsor of the borrowers and the nonrecourse carve-out guarantor is Community Reinvestment Partners II LP. Community Reinvestment Partners II LP (“CRP II”) is the second private equity fund launched by Forge Capital Partners, LLC to develop, redevelop and invest in retail shopping centers in Florida, Georgia, Alabama, South Carolina, North Carolina, and Puerto Rico. As of September 30, 2011, CRP II held 21 properties, including 11 retail properties, five vacant land properties for development, two multifamily properties, one mixed use property, one student housing property, and one office property.The properties were all acquired between 2008 and 2011.The properties are all located in the southeastern US, primarily in Florida, with additional properties in Georgia and South Carolina. The Properties:The Puerto Rico Retail Portfolio Properties consist of the borrowers’ fee interests in four retail properties totaling 554,490 sq. ft. of space in Puerto Rico. Juncos Plaza Juncos Plaza is a 208,080 sq. ft., grocery-anchored shopping center built in 1999 and located in the Municipality of Juncos, with a 2009 estimated population of 121,296 population within a five-mile radius It is located approximately 11 miles east of Caguas and approximately 24 miles south of San Juan (Largest municipality in Puerto Rico).The Juncos Plaza property is located directly across PR-31 from Amgen’s Puerto Rico manufacturing facility.Amgen has been located in Juncos for over a decade, and is a multi-million SF facility. Amgen recently completed an expansion, constructing an additional 500,000 SF to create a state-of-the-art biotechnology facility for bulk manufacturing.The Juncos Plaza property is anchored by Supermercado Amigo (subsidiary of Walmart, 2010 sales of $440 PSF, 2.0% occupancy cost).The Juncos Plaza property is currently 76.3% leased, with the majority of the vacancy attributed to a 30,680 SF vacant anchor space currently being marketed for lease.Other major tenants at the Juncos Plaza property include Capri (T-12 sales of $242 PSF, 5.3% occupancy cost), and National Lumber & Hardware. Plaza Los Prados Plaza Los Prados is a 163,532 sq. ft., anchored shopping center built in 2008 and located in the Municipality of Caguas, with a 2009 estimated population of 182,085 population within a five-mile radius. It is located approximately 16 miles south of San Juan.The direct area has significant commercial development, with shopping malls including Plaza Centro (enclosed mall anchored by Sam’s Club, Costco, and JCPenney), Plaza Villa Blanca (community centeranchored by Marshall’s and Grande Supermarket) and Las Catalinas Mall (enclosed mall anchored by Kmart and Sears).The Plaza Los Prados property is anchored by Selectos supermarket (T-12 sales of $481 PSF, 2.4% occupancy cost) and Capri (T-12 sales of $300 PSF, 5.2% occupancy cost).A newly constructed Walgreens (completed in 2011) is additionally located at the Plaza Los Prados property and included in the collateral for the Loan.The Plaza Los Prados property is currently 94.5% leased, and has been greater than 90% leased for at least the past three years. Manati Centro Plaza Manati Centro Plaza is a 117,872 sq. ft., anchored shopping center built in 2001 and located in the Municipality of Manati, with a 2009 estimated population of 74,538 population within a five-mile radius. It is located approximately 17 miles east of Arecibo and 23 miles west of Bayamon.The Manati Centro Plaza property is located directly across PR-2 from the Doctors’ Center Hospital.The hospital, founded in 1959, has undergone several expansions and renovations, with the most recent renovation completed in 2005, and currently holds more than 240 beds, with 238 specialists and sub-specialists on staff and 16,000 admissions per year.The hospital also boasts the Doctors’ Cancer Center, the only center for treatment of oncological and hematological conditions using radiotherapy and chemotherapy in the region, providing a significant draw throughout the island as well as throughout the Caribbean.The Manati Centro Plaza property is anchored by Marshall’s (TJX Companies) (T-12 sales of $393 PSF, 4.3% occupancy cost) and Capri (T-12 sales of The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-19 Collateral Asset Summary Puerto Rico Retail Portfolio Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 67.6% 1.69x 12.0% $312 PSF, 5.3% occupancy cost).The Manati Centro Plaza property is currently 95.3% leased, and has been greater than 90% leased for at least the past three years. University Plaza University Plaza is a 65,006 sq. ft. anchored retail shopping center built in 1999 and located in the Municipality of Mayaguez, with a 2009 estimated population of 104,482 population within a five-mile radius.The University Plaza property is located approximately one-half (0.5) mile north of the University of Puerto Rico – Mayaguez campus.With approximately 13,000 students, the campus is the second largest campus in the 65,000 student, eleven campus University of Puerto Rico system.The University Plaza property is anchored by PITUS (Todo a Peso).The University Plaza property is currently 100% leased, and has been greater than 95% leased for at least the past three years. Environmental Matters. The Phase I environmental reports dated December 22, 2011 recommended no further action at the Puerto Rico Retail Portfolio Properties. Market. The Puerto Rico Retail Portfolio Properties are located in various municipalities within Puerto Rico, an island located between the Dominican Republic and the US Virgin Islands.The island has a population of approximately 4.0 million and the island’s major industries are pharmaceutical manufacturing, textiles, and tourism.The Puerto Rico Retail Portfolio Properties are all located within infill locations within their respective markets.The Puerto Rico retail market benefits from a limited existing supply, driving significant demand for retail space in existing properties.According to a report from ICSC, Puerto Rico has between 10 sq. ft. and 12 sq. ft. of retail per capita, representing less than 50% of the US mainland ratio of approximately 24 sq. ft. per capita. The appraisals identified 13 comparable retail properties located throughout the island.With the exception of one property (Rexville Plaza in Bayamon, PR) all of the properties exhibited occupancy rates greater than 93%.Rexville Plaza was adversely affected by the recent vacating of Pueblos Supermarket (a local grocery chain which filed for bankruptcy due to the increased competition when Amigos entered the market).Rents for retail properties in Puerto Rico vary depending on market location.Retail rents in the larger municipalities generally range from $25 PSF NNN and higher, with secondary municipalities commanding rents in the $15 PSF to $25 PSF NNN range.Outparcel buildings generally command a premium to inline space. Juncos Plaza Competitive Set(1) Name Plaza Los Prados Perez Hermanos Plaza Plaza Centro 2 Plaza Junana Diaz Plaza Villa Blanca Distance from Subject Approx 13 miles Approx 15 miles Approx 7 miles Approx 25 miles Approx 6 miles Property Type Retail Retail Retail Retail Retail Year Built / Renovated Total Occupancy 95% 100% 97% 100% 94% Size (Sq. Ft.) Anchors / Major Tenants Selectos, Capri, Walgreens Xtra Supermarket, Kmart Sam’s Club, Costco, Office Max Big Kmart, Pueblo Supermarket, Walgreens Marshall’s, Grande Supermarket Source: Appraisal and Rent Roll Plaza Los Prados Competitive Set(1) Name Montehiedra Town Center Plaza Centro 2 Plaza Escorial Plaza Villa Blanca Distance from Subject Approx 10 miles Approx 2 miles Approx 14 miles Approx 2 miles Property Type Retail Retail Retail Retail Year Built / Renovated Total Occupancy 99% 97% 100% 94% Size (Sq. Ft.) Anchors / Major Tenants Kmart, Home Depot, Caribbean Cinemas,Mega Marshall’s Sam’s Club, Costco, Office Max Sam's Club, WalMart, Home Depot, Caribbean Cinemas, Office Max Marshall’s, Grande Supermarket Source: Appraisal The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-20 Collateral Asset Summary Puerto Rico Retail Portfolio Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 67.6% 1.69x 12.0% Manati Centro Plaza Competitive Set(1) Name Plaza Isabela SC Plaza Vega Baja SC Rexville Plaza Rexville Towne Center Western Plaza II SC Distance from Subject Approx 38 miles Approx 10 miles Approx 30miles Approx 30 miles Approx 50 miles Property Type Retail Retail Retail Retail Retail Year Built / Renovated Total Occupancy 99% 95% 71% 96% 97% Size (Sq. Ft.) Anchors / Major Tenants WalMart, Selectos, Pep Boys, Caribbean Cinemas WalMart, Econo Supermarket, Walgreens Capri, CVS, Western Auto Parts Supermercado Amigo, Office Max. Caribbean Cinemas, Sam’s Club,Pep Boys Source: Appraisal University Plaza Competitive Set(1) Name Manati Centro Plaza Plaza Del Oeste SC Plaza Isabela SC Western Plaza II SC Yauco Plaza 2 Distance from Subject Approx 55 miles Approx 18 miles Approx 22 miles Approx 1 miles Approx 28 miles Property Type Retail Retail Retail Retail Retail Year Built / Renovated N/A Total Occupancy 95% 99% 99% 97% 100% Size (Sq. Ft.) Anchors / Major Tenants Marshall's, Capri, Gatsby Kmart, Pueblo Supermarket WalMart, Selectos, Pep Boys, Caribbean Cinemas Caribbean Cinemas, Sam's Club, Pep Boys Kmart, Walgreens, Grande Supermarket Source: Appraisal and Rent Roll Cash Flow Analysis. Cash Flow Analysis T-12 10/31/11 U/W U/W PSF Base Rent(1) Value of Vacant Space 0 0 0 Gross Potential Rent Total Recoveries Total Other Income Less: Vacancy(2) 0 0 0 Effective Gross Income Total Operating Expenses Net Operating Income TI/LC Capital Expenditures Net Cash Flow U/W Base Rent includes $143,176 in contractual step rent through November 2012. U/W vacancy of 10.0% of gross income. Property Management.The Puerto Rico Retail Portfolio Properties are managed by The Sembler Company of Puerto Rico, Inc.Affiliates of The Sembler Company of Puerto Rico, Inc. sold the Puerto Rico Retail Portfolio Properties to the borrowers.Additionally, Greg and Brent Sembler, members of The Sembler Company of Puerto Rico, Inc. collectively own a 30% indirect interest in the borrowers. The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-21 Collateral Asset Summary Puerto Rico Retail Portfolio Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 67.6% 1.69x 12.0% Lockbox / Cash Management.The Puerto Rico Retail Portfolio Loan is structured with a hard lockbox and in place cash management. Additionally, all excess cash will be swept into a lender controlled account upon (i) an event of default, (ii) the debt service coverage ratio for the trailing 12-month period is less than 1.20x, or (iii) if any tenant occupying more than 20% of the Puerto Rico Retail Properties (either physical or economic occupancy) goes dark, notifies of intent to vacate or surrender, becomes insolvent or files for bankruptcy protection. The borrower may exit the excess cash flow sweep (but not cash management) once during the loan if the sweep was caused by item (ii) above, the Puerto Rico Retail Portfolio Properties achieves a debt service coverage ratio of 1.45x or better for two consecutive quarters and no other sweep trigger event has occurred. Initial Reserves.At closing, the borrower deposited (i) $128,080 into a tax reserve account, (ii) $121,141 into the required repair reserve account and (iii) $69,375 into the Tank Permit reserve account. Ongoing Reserves.On a monthly basis, the borrower is required to deposit reserves of (i) $42,693 into a monthly tax reserve account, (ii) $13,862 into a replacement reserve account and (iii) $19,407 into a TI/LC reserve account. The TI/LC reserve account is capped at $825,000. Insurance is currently covered under a blanket policy. In the event that the Puerto Rico Retail Portfolio Properties are held in individual policies in the future, insurance reserves will be taken on an ongoing monthly basis. Current Mezzanine or Subordinate Indebtedness.In conjunction with the Puerto Rico Retail Portfolio Loan, Ladder Capital Finance LLC provided $15,000,000 co-terminus mezzanine financing. The mezzanine loan borrower is required to make interest-only payments for the full ten-year term of the mezzanine loan. The mezzanine loan bears interest at an annual rate of 11.0% for the first five years and 12.0% for the last five years. Future Mezzanine or Subordinate Indebtedness Permitted.None Partial Release. A vacant land parcel of 2,315.0251 square meters located at the northwest corner of the Juncos Plaza property (the “Juncos Release Parcel”) may be released from the collateral subject to a paydown of the Puerto Rico Retail Portfolio Loan in the amount of the greater of: (i) the gross sales proceeds of the sale for the Juncos Release Parcel less actual closing costs not to exceed 6.0% of such gross sales proceeds, and (ii) $660,000, and upon payment of the applicable yield maintenance premium as determined by the related loan documents.No other partial releases are permitted during the term of the Puerto Rico Retail Portfolio Loan. Substitution of Properties. None permitted. The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-22 Various, Texas Collateral Asset Summary Hartman Portfolio Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 62.8% 1.62x 12.5% Mortgage Loan Information Loan Seller(1): GACC Loan Purpose: Refinance Sponsor: Allen R. Hartman; Hartman Income REIT, Inc. Borrower: Hartman Income REIT Property Holdings, LLC OriginalBalance: Cut-offDateBalance: % by Initial UPB: [0.0]% Interest Rate: 6.5000% Payment Date: 1st of each month First Payment Date: November 1, 2008 Maturity Date: October 1, 2018 Amortization(2): 360 months Additional Debt(3): $10,000,000 Non-Pooled Junior Trust Component Call Protection: YM1(117), O(3) Lockbox / Cash Management: None Reserves Initial Monthly None NAP NAP Financial Information Mortgage Loan Total Debt Cut-off Date Balance / Sq. Ft.: Balloon Balance / Sq. Ft.: Cut-off Date LTV: 62.8% 73.7% Balloon LTV: 56.6% 66.4% Underwritten NOI DSCR: 1.62x 1.38x Underwritten NCF DSCR: 1.34x 1.14x Underwritten NOI Debt Yield: 12.5% 10.6% Underwritten NCF Debt Yield: 10.3% 8.8% Property Information Single Asset / Portfolio: Portfolio of 12 Properties Property Type: Office, Retail and Industrial Collateral: Fee Simple Location: Various, TX Year Built / Renovated: 1970-1984 / Various Total Sq. Ft.: Property Management: Hartman Income REIT Management, LLC Underwritten NOI: Underwritten NCF: “As-is” Appraised Value: “As-is” Appraisal Date: May-July 2011 “As Stabilized” Appraised Value(4): “As Stabilized” Appraisal Date(4): July 2012-May 2014 Historical NOI TTM NOI: $7,755,639 (T-12 October 31, 2011) 2010 NOI: $8,824,245 (December 31, 2010) 2009 NOI: $8,834,836 (December 31, 2009) 2008 NOI: $7,169,586 (December 31, 2008) Historical Occupancy Current Occupancy: 70.5% (November 14, 2011) 2010 Occupancy: 71.6% (December 31, 2010) 2009 Occupancy: 76.8% (December 31, 2009) 2008 Occupancy: 82.6% (December 31, 2008) At origination in September 2008, J. P. Morgan Investment Management Inc. funded a loan with an original principal balance of $67.6 million. GACC purchased the loan in June 2011. The Hartman Portfolio Loan was structured with an initial 2-year Interest Only period that expired after the payment date in October 2010. The loan has been split into a pooled senior trust component of $57.6 million and a non-pooled junior trust component of $10.0 million. See “Current Mezzanine or Subordinate Indebtedness” herein. The “As Stabilized” LTV is 58.7% based on the Mortgage Loan amount and certain properties achieving stabilized occupancy levels. Total Debt As Stabilized LTV is 68.9%. The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-25 Various, Texas Collateral Asset Summary Hartman Portfolio Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 62.8% 1.62x 12.5% Property Name Location Sq. Ft. Year Built / Renovated Allocated Mortgage Loan Amount Appraised Value Occupancy Westheimer Central Plaza Houston, Texas 1982 / NAP 71.2% The Preserve Houston, Texas 1970 / NAP 78.3% North Central Plaza Dallas, Texas 1982 / NAP 75.7% Walzem Plaza San Antonio, Texas 1981 / NAP 79.9% 3100 Timmons Lane Houston, Texas 1975 / 2000 94.6% One Mason Plaza Katy, Texas 1983 / NAP 82.1% Northbelt Atrium I Houston, Texas 1980 / NAP 57.5% Park Central Dallas, Texas 1974 / NAP 85.4% Northbelt Atrium II Houston, Texas 1983 / NAP 16.1% 11811 North Freeway Houston, Texas 1982 / 2000 50.9% Tower Pavilion Houston, Texas 1981 / NAP 80.8% Central Park Business Center Richardson, Texas 1984 / NAP 63.7% Total / Wtd. Avg. 70.5% Tenant Summary Tenant Property Ratings (Fitch/Moody’s/S&P)(1) NetRentable Area (Sq. Ft.) % of Net Rentable Area U/W Base Rent PSF %ofTotal U/W BaseRent Lease Expiration Alon USA Energy, Inc. Park Central NR/NR/B 2.6% 4.5% 12/31/2012 Harris County Sheriff’s Department Norhtbelt Atrium I NR/NR/NR 1.7% 2.4% 6/30/2020 Fallas Paredes / J & M Sales Walzem Plaza NR/NR/NR 1.5% 0.8% 7/31/2018 F.E.S. Management Westheimer Central Plaza NR/NR/NR 1.3% 2.2% MTM(2) Harbor Freight Tools Walzem Plaza NR/NR/NR 1.1% 0.6% 1/31/2017 Total Major Tenants 8.1% 10.4% Remaining Tenants 62.4% 89.6% Total Occupied Collateral 70.5% 100.0% Vacant 29.5% Total 100.0% Certain ratings are those of the parent company whether or not the parent company guarantees the lease. F.E.S. Management has been at the property since July 2003 and has been on a MTM lease since March 2008. The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-26 Various, Texas Collateral Asset Summary Hartman Portfolio Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 62.8% 1.62x 12.5% Lease Rollover Schedule Year # of Leases Expiring Total Expiring Sq. Ft. %ofTotalSq. Ft. Expiring Cumulative Sq. Ft. Expiring Cumulative%of Sq. Ft. Expiring AnnualU/W Base Rent Per Sq. Ft. %U/W BaseRent Rolling Cumulative% of U/W Base Rent MTM 33 4.5% 4.5% 7.1% 7.1% 65 12.3% 16.8% 19.9% 27.1% 74 12.3% 29.0% 17.4% 44.4% 43 7.8% 36.8% 11.7% 56.1% 62 11.3% 48.1% 16.7% 72.8% 52 8.9% 57.1% 13.3% 86.0% 16 6.5% 63.6% 7.3% 93.3% 11 2.3% 65.8% 1.7% 95.0% 2 0.4% 66.2% 0.7% 95.6% 6 3.1% 69.3% 4.2% 99.9% 0 0 0.0% 69.3% 0.0% 99.9% 0 0 0.0% 69.3% 0.0% 99.9% Thereafter 13 1.2% 70.5% 0.1% 100.0% Vacant NAP 29.5% 100.0% NAP NAP Total / Wtd. Avg. 100.0% 100.0% The Loan.The Hartman Portfolio loan (the “Hartman Portfolio Loan”) is a fixed rate loan secured by the borrower’s fee simple interest in the 1,638,830 square foot portfolio of office, retail and industrial properties located in Harris, Dallas, and Bexar counties in Texas (the “Hartman Portfolio Properties”). The Hartman Portfolio Loan was originated by an affiliate of J.P. Morgan Investment Management Inc. in September 2008 with an original principal balance of $67.6 million, and subsequently acquired by GACC in June 2011. The Hartman Portfolio Loan has a 10-year term and currently amortizes on a 30-year schedule, as the 24-month Interest Only period expired after the October 2010 payment. The Hartman Portfolio Loan accrues interest at a fixed rate equal to 6.5000% and has a cut-off date balance of approximately $56.7 million, along with a non-pooled junior trust component with a cut-off date balance of $[10.0] million. Loan proceeds were used to retire existing debt of approximately $52.8 million, giving the borrower a cash out of approximately $13.3 million. Based on the “As-is” appraised value of $90.2 million as of May 2011 through July 2011, the cut-off date LTV is 62.8% based on the pooled senior trust amount and the remaining implied equity is $22.6 million. Based on the “As Stabilized” appraised value of $96.54 million as of July 2012 to May 2014, the “As Stabilized” LTV is 58.7% based on the pooled senior trust amount and 69.8% based on the Total Debt amount. The most recent prior financing for the Hartman Portfolio Properties was not included in a securitization. Sources and Uses Sources Proceeds % of Total Uses Proceeds % of Total Mortgage Loan 85.2% Loan Payoff 78.2% Non-Pooled Junior Trust Component 14.8% Closing Costs 2.1% Borrower Cash Out 19.7% Total Sources 100.0% Total Uses 100.0% The Borrower / Sponsor.The borrower, Hartman Income REIT Property Holdings, LLC, is a single purpose Delaware limited liability company, with no independent directors in its organizational structure, but lender consent is required for material actions. The sponsor of the borrower and the nonrecourse carve-out guarantor is Allen R. Hartman and Hartman Income REIT, Inc. Hartman Income REIT, Inc. is a Real Estate Investment Trust founded in 1983 by Allen R. Hartman. Hartman Income REIT, Inc. owns and/or manages 31 properties with 4.2 million square feet of office, industrial and retail space located in Houston, Dallas and San Antonio, Texas. As of Q1 2011, Hartman Income REIT, Inc. reported total assets of $115.2 million and total shareholders’ equity $31.8 million. Allen R. Hartman is the President, Chief Executive Officer and Chairman of the Board of Directors of Hartman Income REIT, Inc. Hartman, as well as his wholly owned affiliates, holds a 20.4% interest in the securities of Hartman Income REIT, Inc. and its subsidiaries. The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-27 Various, Texas Collateral Asset Summary Hartman Portfolio Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 62.8% 1.62x 12.5% The Properties. The Hartman Portfolio Properties consist of 12 properties totaling 1,638,830 square feet, and located in Houston, Dallas, San Antonio, Katy and Richardson, Texas. The collateral consists of nine Class B office buildings that total 1,307,835 square feet (79.8% of Total Sq. Ft. and 85.0% of Annual U/W Base Rent), two retail properties that total 257,896 square feet (15.7% of Total Sq. Ft. and 12.8% of Annual U/W Base Rent) and one industrial property that totals 73,099 square feet (4.5% of Total Sq. Ft. and 2.2% of Annual U/W Base Rent). Overall, the Hartman Portfolio Properties are 70.5% leased to approximately 380 tenants as of November 14, 2011. Westheimer Central Plaza (11.1% of Portfolio NRA, 14.8% of Annual U/W Base Rent) is a 182,506 square foot Class B office property located 12 miles west of the Houston CBD in the Westchase District. Westheimer Central was built in 1982 and is 71.2% leased to 38 tenants as of November 14, 2011. The top three tenants are F.E.S. Management, Lifestyles Unlimited, Inc. and Triple Point Technology, Inc., which make up 24.3% of the property NRA. The property was purchased in June 2003 for an undisclosed price. The Preserve (13.3% of Portfolio NRA, 14.0% of Annual U/W Base Rent) is a 218,689 square foot Class B office property consisting of seven low-rise buildings located 10 miles west of the Houston CBD. The Preserve was built in 1970 and is 78.3% leased to 82 tenants as of November 14, 2011. The top three tenants are General Welding Works, Pacific Industrial Contractor Screening and The Reyna Group, which make up 10.5% of the property NRA. The property was purchased in September 2002 for an undisclosed price. North Central Plaza (12.1% of Portfolio NRA, 15.2% of Annual U/W Base Rent) is a 198,374 square foot, 10-story Class B office building located approximately 10 miles north of the Dallas CBD. North Central Plaza was built in 1982, and is 75.7% leased to 40 tenants as of November 14, 2011. The top three tenants are Allied Interstate, Inc. d/b/a Iqor, Inc., Pyke & Pyke, P.C. and Prosperity Bank, which make up 17.9% of the property NRA. The property also includes a four-story parking garage. Its location along U.S. Highway 75 (North Central Expressway) and Interstate Highway 635 (LBJ Freeway) offer access to DFW International Airport, Love Field Airport, and the Dallas CBD. The property was purchased in September 2008 for an undisclosed price. Walzem Plaza (11.1% of Portfolio NRA, 7.7% of Annual U/W Base Rent) is a 182,713 square foot community retail center located approximately 7 miles from the San Antonio CBD and approximately 4 miles from the San Antonio International Airport. Walzem Plaza was built in 1981, and is 79.9% leased to 29 tenants as of November 14, 2011. The top three tenants are Fallas Paredes / J & M Sales, Harbor Freight Tools and 99 Cent Only Store, which make up 33.4% of the property NRA. The immediate area surrounding Walzem Plaza consists mainly of retail and single-family residential properties. The property was purchased in August 2008 for an undisclosed price. 3100 Timmons Lane (6.8% of Portfolio NRA, 11.5% of Annual U/W Base Rent) is a 111,265 square foot, five-story Class B office building located approximately six miles west of the Houston CBD. 3100 Timmons was built in 1975, renovated in 2000 and is 94.6% leased to 33 tenants as of November 14, 2011. The top three tenants are The Methodist Hospital, Techcess Solutions, Inc. and RWS Architects, Inc., which make up 22.5% of the property NRA. There is a minimal amount of vacant land in the immediate neighborhood, which is considered to be approximately 95% built-out. The property was purchased in December 2004 for an undisclosed price. One Mason Plaza(4.6% of Portfolio NRA, 5.1% of Annual U/W Base Rent) is a 75,183 square foot neighborhood retail center located in the city of Katy, approximately 25 miles southwest of the Houston CBD. One Mason Plaza Shopping Center was built in 1983 and is 82.1% leased to 23 tenants as of November 14, 2011. The top three tenants are El Mene, Inc. d/b/a Einstein's Pub, Katy Quilt N' Sew, Inc. and Alsafa Imports, Inc., which make up 24.6% of the property NRA. The immediate area surrounding the subject is an area of development, consisting primarily of residential uses with much of the development being built from 1999 to the present. The property was purchased in December 2001 for an undisclosed price. Northbelt Atrium I (7.2% of Portfolio NRA, 5.9% of Annual U/W Base Rent) is a 118,461 square foot office building, built in 1980 and is 57.5% leased to 19 tenants as of November 14, 2011. The top three tenants are Harris County Sheriff's Department, Tradenet Enterprise, Inc. and Alhlers & Stoll P.C., which make up 30.4% of the property NRA. Northbelt Atrium II (6.5% of Portfolio NRA, 1.7% of Annual U/W Base Rent) is a 106,677 square foot Class B office building, built in 1983 and is 16.1% leased to four tenants as of November 14, 2011. The top three tenants are Leschaco Inc., USA-General Services Administration and Mothers Against Drunk Driving, which make up 13.7% of the property NRA. Both properties are located in the northern Houston MSA, across the street from each other. The properties are located in close proximity to the George Bush Intercontinental Airport, within an energy sector known as Greenspoint. The two properties had previously been largely occupied by Baker Hughes, the world’s third largest oil field services company. Baker Hughes had been a tenant at these properties since 1989 during which time they once occupied approximately 37% of the total square feet at Northbelt Atrium I and approximately 60% of the square feet at Northbelt Atrium II, a total of approximately 107,850 square feet at both properties. Baker Hughes undertook development of an office building in North Houston for the stated purpose of consolidating a number of Houston area office locations, and relocated various Houston area offices, including the offices at Northbelt Atrium I and II. The properties were purchased in December 2003 for an undisclosed price. The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-28 Various, Texas Collateral Asset Summary Hartman Portfolio Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 62.8% 1.62x 12.5% Park Central (7.8% of Portfolio NRA, 10.0% of Annual U/W Base Rent) is a 127,913 square foot, eight-story Class B office building located in north Dallas County, approximately 10 miles north of the Dallas CBD, near the intersection of LBJ Freeway and North Central Expressway. Park Central was built in 1974 and is 85.4% leased as to 29 tenants of November 14, 2011. The top three tenants are Alon USA Energy, Inc., Always Home Health Services, Inc. and Saturn Learning Solutions, which make up 42.9% of the property NRA. Its location offers access to DFW International Airport, Love Field Airport, and the Dallas CBD.The property was purchased in September 2008 for an undisclosed price. 11811 North Freeway (9.5% of Portfolio NRA, 6.0% of Annual U/W Base Rent) is a 156,361 square foot, nine-story Class B office property located in the northern Houston MSA. 11811 North Freeway was built in 1982, renovated in 2000, and is 50.9% leased to 39 tenants as of November 14, 2011. The top three tenants are Meridian Business Centers SW Partners LP, Wisco Inc. and Naca Logistics, which make up 21.3% of the property NRA. The property is located in close proximity to the George Bush Intercontinental Airport, within an energy sector known as Greenspoint. FMA Alliance, a Houston based collection agency, occupied 41,264 square feet of office space (approximately 26.4% of property NRA) and moved out in October 2010 when their 5 year lease expired. The property was purchased in June 2003 for an undisclosed price. Tower Pavilion (5.3% of Portfolio NRA, 5.9% of Annual U/W Base Rent) is a 87,589 square foot, six-story Class B office property located eight miles southwest of the Houston CBD. Tower Pavilion was built in 1981 and is 80.8% leased to 38 tenants as of November 14, 2011. The top three tenants are Hartman Management, Unity Church and Busby & Associates, which make up 26.1% of the property NRA. The property has a structured parking garage attached to the building and is located one block south of the Westheimer Central property. The property was purchased in August 2002 for an undisclosed price. Central Park Business Center (4.5% of Portfolio NRA, 2.2% of Annual U/W Base Rent) is a 73,099 square foot industrial property located in the city of Richardson, approximately 15 miles north of the Dallas CBD. Central Park Business Center was built in 1984 and is 63.7% leased to 5 tenants as of November 14, 2011. The top three tenants are Sipera Systems, Inc., Adolfson & Peterson and USA Signal Technology, LLC, which make up 54.4% of the property NRA. The property was purchased in February 2008 for an undisclosed price. Environmental Matters. The Phase I environmental reports dated June 29, 2011 recommended no further action at the Westheimer Central Plaza, North Central Plaza, One Mason Plaza, Northbelt Atrium II, Tower Pavilion and Central Park Business Center Properties. An Asbestos Operation and Maintenance Plan was recommended at The Preserve, 3100 Timmons, Northbelt Atrium I, and Park Central Properties, which is already in place. Routine maintenance was recommended at Walzem Plaza (replacing mold-impacted ceiling tiles) and 11811 North Freeway (installment of a secondary containment beam or similar structure around the on-site 130-gallon AST). The Market.The Hartman Portfolio Properties are located throughout five cities in Texas. Seven properties (59.9% of Total Sq. Ft.) are located in Houston, two properties are located in Dallas (19.9% of Total Sq. Ft.) and the remaining three properties are located in San Antonio (11.1% of Total Sq. Ft.), Katy (4.6% of Total Sq. Ft.) and Richardson (4.5% of Total Sq. Ft.). A summary of submarket rental rates and occupancy information is presented in the following chart. Average market lease rates and occupancy percentages are presented in the chart below. The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-29 Various, Texas Collateral Asset Summary Hartman Portfolio Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 62.8% 1.62x 12.5% Hartman Portfolio Market Comparison CoStar Property Type(1) Occupancy Rental Rate PSF Property Name City CoStar Submaket(1) Phys.(2) U/W Mkt.(1) U/W Mkt. (1) Westheimer Central Plaza Houston, TX Class B Office Westchase 71.2% 71.1% 85.8% The Preserve Houston, TX Class B Office North Loop West 78.3% 78.6% 76.4% North Central Plaza Dallas, TX Class B Office East LBJ Freeway 75.7% 76.7% 75.9% Walzem Plaza San Antonio, TX Retail Shopping Center Northeast 79.9% 80.4% 88.9% 3100 Timmons Lane Houston, TX Class B Office Greenway Plaza 94.6% 94.8% 91.6% One Mason Plaza Katy, TX Retail Shopping Center Far Katy South Ret 82.1% 82.2% 91.5% Northbelt Atrium I Houston, TX Class B Office Greenspoint/IAH 57.5% 57.6% 87.1% Park Central Dallas, TX Class B Office East LBJ Freeway 85.4% 86.3% 75.9% Northbelt Atrium II Houston, TX Class B Office Greenspoint/IAH 16.1% 16.1% 87.1% 11811 North Freeway Houston, TX Class B Office Greenspoint/N Belt West 50.9% 51.2% 80.7% Tower Pavilion Houston, TX Class B Office Richmond/Fountainview 80.8% 81.1% 89.5% Central Park Business Center Richardson, TX Flex Industrial Richardson Ind 63.7% 62.4% 75.8% Total / Wtd. Avg. 70.5% 71.4% 83.0% Market information is based on Q3 2011 CoStar Reports, and represents submarket Occupancy and Rent Rates PSF. Physical Occupancy based on the rent rolls dated November 14, 2011. Houston Market Fueled by high energy prices, Houston’s economy has been steadily growing in 2011, with job growth more than doubling the national average. Total employment gained nearly 70,000 new jobs from November 2010 to November 2011, largely supported by the professional and business services. Houston is home to the headquarters of over 20 Fortune 500 companies, with the large majority being in the energy sector. According to CoStar Q3 2011, the Houston office market’s inventory totaled in excess of 265 million square feet within over 5,400 buildings. Its current inventory is represented by 107.1 million square feet of Class A space, 118.5 million square feet of Class B space and 40.0 million square feet of Class C space. Direct vacancy for the overall Houston office market was 13.3% with the average quoted rental rate at $22.77 PSF. Direct vacancy for Class B properties in the Houston office market was 14.0% with the average quoted rental rate at $19.22 PSF. Houston’s retail inventory consists mainly of shopping centers (including neighborhood, community, and strip centers) and general retail. Malls (11%) and power centers (6%) make up a small portion of the retail stock in Houston. Shopping center vacancies peaked in Q4 2008 at 12.3% and have fallen by approximately 2.5% since then. According to CoStar Q3 2011, direct vacancy for the Houston retail market was 6.9%, and has ranged between 6.9% and 8.7% since 2007. The Q3 2011 average quoted rental rate for Houston retail was $14.48 PSF. Dallas/Fort Worth Market According to the U.S. Bureau of Labor Statistics, Dallas Fort Worth has added more than 80,000 jobs since November 2010, one of the largest nominal gains of any metro area in the U.S.The Dallas/Fort Worth metro is home to a number of corporate headquarters in a variety of industry sectors, as a result employment growth here is not solely reliant on any singular sector. The Dallas forecast is positive as a result of strengthening national demand and growth in the IT industry.According to CoStar Q3 2011, the Dallas/Fort Worth office market’s inventory totaled approximately 336.1 million square feet within over 9,800 buildings. Its current inventory is represented by 120.8 million square feet of Class A space, 164.9 million square feet of Class B space and 50.5 million square feet of Class C space. Direct vacancy for the overall Dallas/Fort Worth office market was 16.7%, with the average quoted rental rate at $19.22 PSF. Direct vacancy for Class B properties in the Dallas/Fort Worth office market was 17.4%, with the average quoted rental rate at $17.57 PSF. Key market indicators in the 1st quarter of 2011 signify that recovery continues to move forward at a moderate pace in the Dallas/Fort Worth industrial market. After first experiencing a wave of recovery at the end of 2010 with marked improvements in absorption, vacancy rates and overall economic conditions, the market has shown no signs of slowing down. Considering the recent trends in absorption and the lack of new construction, the local market area is projected to maintain a stabilized occupancy position.According to CoStar Q3 2011, the Dallas/Fort Worth industrial market’s inventory totaled approximately 764.7 million square feet within The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-30 Various, Texas Collateral Asset Summary Hartman Portfolio Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 62.8% 1.62x 12.5% approximately 19,000 buildings. Its current inventory is represented by 140.3 square feet of Flex space and 624.4 million square feet of warehouse space. Direct vacancy for the Dallas/Fort Worth market was 10.5% with the average quoted rental rate at $4.32 PSF. San Antonio Retail Market PPR projects San Antonio to have some of the strongest employment growth in the nation exceeding 2.0% per year through 2015, and boding well for in-migration, population growth, and retail sales growth here. Strong retail demand drivers coupled with very limited supply should result in a decline in vacancies.San Antonio also maintains a burgeoning tourism industry, which will bolster above-average retail sales per capita. According to CoStar Q3 2011, the San Antonio retail market’s inventory totaled in excess of 123.4 million square feet within over 11,800 buildings. Its current inventory is represented by 59.5 million square feet of general retail space, 14.7 million square feet of mall space, 6.2 million square feet of power center space, and 43.1 million square feet of specialty and shopping center space. Direct vacancy for the San Antonio retail market was 6.5% with the average quoted rental rate at $14.25 PSF. Cash Flow Analysis. Cash Flow Analysis T-12 10/31/2011 U/W U/W PSF Base Rent(1) Value of Vacant Space 0 0 0 Gross Potential Rent Total Recoveries Total Other Income Credit Loss 0 Less: Vacancy(2) 0 0 0 Effective Gross Income Total Operating Expenses Net Operating Income TI/LC 0 0 0 Capital Expenditures 0 0 0 Net Cash Flow U/W Base Rent includes $295,890 in contractual step rent through December 2012. Underwritten vacancy of 28.6% of gross income, compared to Q3 2011 overall market vacancy of 17.0%. Property Management.The Hartman Portfolio Properties are managed by Hartman Income REIT Management, LLC, a borrower affiliate. Lockbox / Cash Management.None. Initial Reserves.None. Ongoing Reserves.None. Current Mezzanine or Subordinate Indebtedness.The Hartman Portfolio Loan will be divided into a “Pooled Senior Trust Component” having a cut-off date balance of $56,675,372 and a “Non-Pooled Junior Trust Component” having a cut-off date balance of $[10,000,000]. Future Mezzanine or Subordinate Indebtedness Permitted.None The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-31 Various, Texas Collateral Asset Summary Hartman Portfolio Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 62.8% 1.62x 12.5% Partial Release. At any time prior to two years before the Hartman Portfolio Loan maturity date, any one individual property may be released from the lien upon satisfaction of each of the following conditions, including but not limited to: (a) prior written notice specifying the release property and the date on which the partial prepayment of the Hartman Portfolio Loan is to be made; (b) payment to lender the release price, which is 115% of the allocated loan amount for each property; (c) payment of the partial payment make-whole amount if the release occurs at least 90 days before the stated maturity date; (d) payment of all lender’s costs and expenses incurred in connection with the release; (e) the debt service coverage ratio for the loan after the release is equal to or greater than 1.90x; and (f) receipt of evidence reasonably satisfactory to lender that borrower is solvent and will not be rendered insolvent by the release of the property. Substitution of Properties. None permitted. The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-32 180 Peachtree Street Northwest & 150 Carnegie Way Northwest Atlanta, GA 30303 Collateral Asset Summary 180 Peachtree Street Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 57.8% 1.73x 12.4% Mortgage Loan Information Loan Seller: GACC Loan Purpose: Acquisition Sponsor: Carter/Validus Operating Partnership, LP Borrower: DC-180 Peachtree, LLC OriginalBalance: Cut-offDateBalance: % by Initial UPB: TBD Interest Rate: 5.9300% Payment Date: 6th of each month First Payment Date: February 6, 2012 Maturity Date: January 6, 2022 Amortization: 360 months Additional Debt: None Call Protection: L(26), D(89), O(5) Lockbox / Cash Management: Hard / In Place Reserves(1) Initial Monthly Taxes: Insurance: Replacement: $0 TI/LC(2): Springing Required Repairs: NAP Ground Rent: $0 Common Charges: $0 Springing Financial Information Cut-off Date Balance / Sq. Ft.: Balloon Balance / Sq. Ft.: Cut-off Date LTV: 57.8% Balloon LTV: 49.0% Underwritten NOI DSCR: 1.73x Underwritten NCF DSCR: 1.62x Underwritten NOI Debt Yield: 12.4% Underwritten NCF Debt Yield: 11.6% Property Information Single Asset / Portfolio: Single Asset Property Type: Office / Data Center Collateral: Fee Simple / Leasehold Location: Atlanta, GA Year Built / Renovated: 1927 / 2000 Total Sq. Ft.(3): Property Management: Carter Validus Real Estate Management Services, LLC Underwritten NOI: Underwritten NCF: Appraised Value: Appraisal Date: November 18, 2011 Historical NOI TTM NOI: $7,364,036 (T-12 August 31, 2011) 2010 NOI: $7,102,209 (December 31, 2010) 2009 NOI: $5,638,145 (December 31, 2009) 2008 NOI: $4,742,280 (December 31, 2008) Historical Occupancy Current Occupancy: 100.0% (December 22, 2011) 2010 Occupancy: 99.2% (December 31, 2010) 2009 Occupancy: 99.2% (December 31, 2009) 2008 Occupancy: 77.0% (December 31, 2008) See “Initial Reserves” herein and “Ongoing Reserves” herein. Initial Reserve represents the City of Atlanta rental payments collected at closing for months February through June 2012. See “City of Atlanta Reserve” herein. Total Sq. Ft. represents the total square feet of the fee simple interest in the office and data center property located at 180 Peachtree Street Northwest. It excludes the 4-story garage adjacent to the 180 Peachtree Street Northwest building and the leasehold interest in the 9-story garage located at 150 Carnegie Way Northwest. The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-35 180 Peachtree Street Northwest & 150 Carnegie Way Northwest Atlanta, GA 30303 Collateral Asset Summary 180 Peachtree Street Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 57.8% 1.73x 12.4% Tenant Summary Tenant Ratings (Fitch/Moody’s/S&P)(1) Total Sq. Ft. % of Total Sq. Ft. U/W Base Rent PSF %ofTotal U/W BaseRent Lease Expiration Level 3 Communications B-/Caa2/B- 45.1% 57.5% 5/31/2021 Equinix NR/Ba2/BB- 23.8% 15.4% 11/30/2023 City of Atlanta NR/Aa2/A 15.6% 11.2% 6/30/2037 Stanley Beaman Sears NR/NR/NR 7.1% 6.9% 1/31/2016 Time Warner Telecom NR/B2/BB- 5.1% 7.1% 6/30/2016 Total Major Tenants 96.6% 98.1% Remaining Tenants 3.4% 1.9% Total Occupied Collateral 100.0% 100.0% Vacant 0 0.0% Total 100.0% Certain ratings are those of the parent company whether or not the parent company guarantees the lease Lease Rollover Schedule Year # of Leases Expiring Total Expiring Sq. Ft. %ofTotalSq. Ft. Expiring Cumulative Sq. Ft. Expiring Cumulative%of Sq. Ft. Expiring AnnualU/W Base Rent Per Sq. Ft. %U/W BaseRent Rolling Cumulative% of U/W Base Rent MTM 0 0 0.0% 0 0.0% 0.0% 0.0% 0 0 0.0% 0 0.0% 0.0% 0.0% 0 0 0.0% 0 0.0% 0.0% 0.0% 0 0 0.0% 0 0.0% 0.0% 0.0% 0 0 0.0% 0 0.0% 0.0% 0.0% 3 15.5% 15.5% 15.9% 15.9% 0 0 0.0% 15.5% 0.0% 15.9% 0 0 0.0% 15.5% 0.0% 15.9% 0 0 0.0% 15.5% 0.0% 15.9% 0 0 0.0% 15.5% 0.0% 15.9% 1 45.1% 60.6% 57.5% 73.4% 0 0 0.0% 60.6% 0.0% 73.4% Thereafter 2 39.4% 100.0% 26.6% 100.0% Vacant NAP 0 0.0% 100.0% NAP NAP Total / Wtd. Avg. 6 100.0% 100.0% The Loan.The 180 Peachtree Street loan (the “180 Peachtree Street Loan”) is a fixed rate loan secured by the borrower’s fee simple interest in the 350,267 square foot office and data center building located at 180 Peachtree Street Northwest, the adjacent parking lot located at 171 Carnegie Way Northwest and leasehold interest in the parking structure located at 150 Carnegie Way Northwest in Atlanta, Georgia (collectively, the “180 Peachtree Street Property”) with an original principal balance of $55.0 million. The 180 Peachtree Street Loan has a 10-year term and amortizes on a 30-year schedule. The 180 Peachtree Street Loan accrues interest at a fixed rate equal to 5.930% and has a cut-off date balance of approximately $54.9 million. Loan proceeds along with approximately $43.3 million from the borrowerwere used to acquire the property for approximately $94.8 million. Based on the appraised value of $95.0 million as of November 18, 2011, the cut-off date LTV is 57.8%. The most recent prior financing of the 180 Peachtree Street Property was not included in a securitization. The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-36 180 Peachtree Street Northwest & 150 Carnegie Way Northwest Atlanta, GA 30303 Collateral Asset Summary 180 Peachtree Street Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 57.8% 1.73x 12.4% Sources and Uses Sources Proceeds % of Total Uses Proceeds % of Total Loan Amount 55.9% Acquisition of Property 96.4% Sponsor Equity 44.1% Closing Costs 2.0% Reserves 1.6% Total Sources 100.0% Total Uses 100.0% The Borrower / Sponsor.The borrower, DC-180 Peachtree, LLC is a single purpose Delaware limited liability company structured to be bankruptcy-remote, with at least two independent directors in its organizational structure.The sponsor of the borrower and the nonrecourse carve-out guarantor is Carter/Validus Operating Partnership, LP, whose sole general partner is Carter Validus Mission Critical REIT, Inc. Carter Validus Mission Critical REIT, Inc. (the “REIT”) is a Maryland corporation that intends to invest primarily in quality income-producing commercial real estate with a focus on the data center and medical sectors, net leased to investment grade and other creditworthy tenants. The REIT is a subsidiary of Carter & Associates (“Carter”), which is a full service real estate firm with over 50 years of experience in development, acquisition, asset management and reposition. Carter provides specialized site selection, brokerage services and project management for large corporations, including AT&T, Atmos Energy and Global Payments. As of December 2010, Carter has been involved in over 13.8 million square feet of data center space in 120 projects with over $590.0 million in projects under construction. Carter currently owns, manages or leases 25 million square feet of space in 15 states. The Property.The collateral consists of a 350,267 square foot office and data center building with a parking garage located at 180 Peachtree Street Northwest and an additional parking structure located at 150 Carnegie Way Northwest in Atlanta, Georgia. The 180 Peachtree Street Property is a 6-story building located at the corner of Peachtree and Ellis Streets in the downtown Atlanta submarket. The building consists of approximately 233,261 square feet leased to data center tenants, 25,602 square feet of leased rooftop space, 79,213 square feet leased to office tenants and a 12,191 square foot fuel farm. The adjacent parking structure at 150 Carnegie Way Northwest is partially subject to a ground lease that expires in 2055 with one 40-year extension option. The 180 Peachtree Street Property was built in 1927 by R.H. Macy to house Davidson’s Department Store. It operated as Davidson’s for nearly 60 years until Federated Department Stores (“Federated”) changed the name to Macy’s in 1985. In 2000, Federated sold the 180 Peachtree Street Property to Taconic Investment Partners (“Taconic”). Taconic invested over $24.0 million in capital improvements into the building, which included converting the upper floors for telecom and data use. Taconic sold the building to Peachtree Carnegie LLC in 2007 and in December 2011, Carter/Validus Operating Partnership, LP acquired the 180 Peachtree Street Property. The 180 Peachtree Street Property currently operates under a condominium structure, whereby the owners of the mortgaged 180 Peachtree Street Property control 65.5% of the votes with the remaining 34.5% controlled by the owners of the retail center and conference hall. In addition, the 180 Peachtree Street Property is served by two parking structures which are also part of the collateral. The 5-story annex garage has 153 spaces and is leased to Central Parking on a 10-year lease expiring in 2015. The main user for this garage is the Westin Hotel adjacent to the 180 Peachtree Street Property. The 9-story parking garage at 150 Carnegie Way Northwest, which is connected to the office and data center building by a pedestrian sky bridge, consists of 1,296 parking spaces, with 475 of these spaces leased to the retail center. The remaining spaces are under a management agreement with Midtown Lanier Parking, Inc. There are spaces allocated to data center tenants per lease with the balance of these spaces leased to contract users and public parking. Environmental Matters.The Phase I environmental report dated November 1, 2011 recommended the development and implementation of an Asbestos Operation and Maintenance Plan at the 180 Peachtree Street Property, which is already in place. Major Tenants. Level 3 Communications (158,073 sq. ft., 45.1% of NRA, 57.5% of GPR) Level 3 Communications (“Level 3”) initially took space at the 180 Peachtree Property in 2000 and has invested approximately $55 million ($348 PSF) in equipment and improvements to its space. The tenant uses this space for colocation, fiber traffic and its own network. As the backup location for Level 3’s main office in Colorado, the 180 Peachtree Street Property is a critical facility for Level 3. The tenant has two 10-year options to extend its current lease. The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-37 180 Peachtree Street Northwest & 150 Carnegie Way Northwest Atlanta, GA 30303 Collateral Asset Summary 180 Peachtree Street Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 57.8% 1.73x 12.4% Equinix (83,473 sq. ft., 23.8% of NRA, 15.4% of GPR) Equinix has been in occupancy in the 180 Peachtree Street Property since 2008 and has invested $65 million ($779 PSF) into its space and will have a total of $100 million ($1,198 PSF) invested once the space is fully built out. Equinix operates in North America, South America, Europe and Asia and facilitates interconnection and peering to enable companies to quickly and efficiently reach traffic sources and end-users, improving performance of online applications and content. The tenant uses the 180 Peachtree Street Property for colocation. Equinix has two data centers in the Atlanta area and 98 worldwide, with the 180 Peachtree Street Property representing the tenant’s main presence in Atlanta. Equinix has one 10-year or one 15-year option to extend its current lease. City of Atlanta (54,485 sq. ft., 15.6% of NRA, 11.2% of GPR) The City of Atlanta began its occupancy at the 180 Peachtree Street Property in 2007 with a 30-year lease. The City of Atlanta space is mission-critical for the city’s operations and houses the Atlanta 911 call center facility. This location is the only one of such use for the City of Atlanta. In the event of a disaster, this location can also serve as mission control for emergency response units. The Market.The 180 Peachtree Street Property is located within the downtown Atlanta submarket, with easy access to Interstate 75/85 and Interstate 20. Downtown Atlanta is home to an extensive mixture of hotels, entertainment and convention facilities including the Georgia Dome, World Congress Center, Phillips Arena and Fox Theater. The downtown area is also home to the Georgia Institute of Technology and Georgia State University. The greater Atlanta area tied for fourth with Minneapolis in the number of Fortune 500 & Fortune 1000 companies headquartered within city boundaries, behind New York City, Houston and Dallas. Several major national and international companies are headquartered in Atlanta or its suburbs, including 12 Fortune 500 companies. According to a 2009 Milken Institute report, the Atlanta-Sandy Springs-Marietta metropolitan statistical area is the nation’s 12th largest high-tech employment center, with an estimated 164,126 high-tech jobs. The same report ranked Atlanta first nationally in telecommunication employment. Per the appraisal, the turbulence in the capital markets between 2008 and 2010 severely impacted data center construction and expansions and will constrain supply. According to a 2011 Tier1 Research report, the change in demand for multi-tenant data center space in Atlanta outpaced the change in supply by 2.0% in 2010 and 5.0% in 2011, and is projected to outpace supply by 7.0% in 2012 and 4.5% in 2013. Tier1 Research also estimates that multi-tenant data center utilization in Atlanta will increase from 82% in 2011 to 87% in 2012 and 91% in 2013. According to the appraisal, many enterprise and Fortune 100 companies who originally planned to build data centers are now seeking to lease turn-key data center space with smaller footprints. The appraiser states the “outsource model” will continue to be favorable in the coming years due to the high costs of construction associated with a data center, and predicts supply of data center space will continue to be constrained. The appraisal categorizes the data center space at the 180 Peachtree Street Property as cold-shell space, warm-shell space and Legacy or 2nd generation space. Cold-shell space is considered to be shell space with no in-place connectivity. Warm-shell space is considered underdeveloped space with in-place power and connectivity. The space leased by the City of Atlanta and Equinix (collectively, 39.4% of NRA), which permits tenants to remove equipment from the premises at the end of their lease terms, is considered to be warm-shell data center space. The space occupied by Verizon and Level 3 (collectively, 48.5% of NRA) is considered 2nd generation space where the equipment reverts back to the landlord at the end of their leases. A summary of weighted average terms for comparable recent leases is presented below: Data Center Market Rents(1) Category Lease Term Annual Initial Rent PSF Rent Abatement Cold-Shell Data Center Space 15 years 6 months Warm-Shell Data Center Space 15 years 6 months 2nd Generation Data Center Space 15years 6 months Source: Appraisal The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to the following address: prospectus.cpdg@db.com.The offered certificates referred to in these materials, and the asset pool backing them, are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis.You understand that, when you are considering the purchase of these certificates, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have verified the allocation of certificates to be made to you; any “indications of interest” expressed by you, and any “soft circles” generated by us, will not create binding contractual obligations for you or us. B-38 180 Peachtree Street Northwest & 150 Carnegie Way Northwest Atlanta, GA 30303 Collateral Asset Summary 180 Peachtree Street Cut-off Date Balance: Cut-off Date LTV: U/W NOI DSCR: U/W NOIDebtYield: 57.8% 1.73x 12.4% Cash Flow Analysis. Cash Flow Analysis T-12 8/31/2011 U/W U/W PSF Base Rent(1) Value of Vacant Space 0 0 0 0 Gross Potential Rent Total Recoveries Total Other Income Less: Vacancy(2) 0 0 0 Effective Gross Income Total Operating Expenses Net Operating Income TI/LC 0 0 0 Capital Expenditures 0 Net Cash Flow U/W Base Rent includes $147,912 in contractual step rent through October 2012. Underwritten vacancy of 8.6% of gross income. Property Management.The 180 Peachtree Street Property is managed by Carter Validus Real Estate Management Services, LLC, a borrower affiliate. Lockbox / Cash Management.The 180 Peachtree Street Loan is structured with a hard lockbox and in place cash management. Additionally, all excess cash will be swept into a lender-controlled account upon an event of default, if the debt service coverage ratio is less than 1.25x on the last day of the calendar quarter, or if the 2016 Cash Sweep or Level 3 Cash Sweep is occurring. 2016 Cash Sweep.A cash sweep will el; Kuldip Singh Loan Staybridge Suites SeaWorld Anand Bhakta; Sanmukh Patel; Babubhai Patel; Kishor Patel; Jagdish Bhakta; Rajesh Bhakta; Dinesh Bhakta Loan Boulevard Estates MHC Ross H. Partrich Loan Northcross & Victoria Alan S. Mann; Nelson S. Billups Loan Hampton Inn & Suites Abbot G. Apter; Maureen A. Spanier; Karen M. Stelmak Loan Westchester I Office Robert Hargett; Kevin T. McFadden; W. Vernon McClure, Jr. Loan Marina Towers Christian C. Romandetti Loan Spalding Building John F. Swift Loan Addison Place North Richard F. Caster Loan Hotel Provincial Bryan V. Dupepe, Sr.; Verna Dupepe Devlin; Bryan V. Dupepe Jr. Loan Alrig Portfolio Gabriel Schuchman; Ehud Rieger Property Bloomfield Office Pavilion Property Willow Office Center Property Cady Office Centre Loan Wood Forest Apartments Ralph Yaney; Lucile Yaney; Larisa Storozhenko Loan Fox Hunt Apartments Matthew B. Lester
